The original opinion will disclose that this case was reversed because the statement of facts failed to contain the alleged forged check. The State now files a motion for rehearing submitting in connection therewith the certificate of the trial judge and the affidavits of the district attorney and the court reporter to the effect that the check with the endorsements thereon was in truth and in fact introduced in evidence.
The effect of the motion is a request that this court permit the amendment of the statement of facts originally sent to this court. We do not doubt the correctness of the certificate of the trial judge nor of the affidavits in connection therewith relative to the check actually having been introduced in evidence. Notwithstanding this, we are not permitted to consider them. McConnell v. State, 85 Tex.Crim. Rep., 212 S.W. Rep., 498, is a case directly in point where the State was attempting to supplement the statement of facts upon the very issue involved in the instant case, but was denied that right. In *Page 259 
Gherke v. State, 59 Tex.Crim. Rep., the matter was presented from the other angle. In that case, the alleged forged check had been omitted from the record and for some reason appellant was seeking to supply the same. We quote the following from that opinion:
"After the statement of facts has been approved and the record made up we know of no rule of practice that will authorize parties to the case to add anything to the statement of facts. Here the appellant complains that the check was introduced in evidence but he omitted to have it copied in the statement of facts and he now asks that this omission be supplied by allowing the statement of facts to be amended so that said check may be incorporated. This can not be done. If the rule insisted upon in this case should obtain and this court would hold that this omission could be supplied, we would find ourselves confronted with the proposition that statements of facts could be amended after the record reached this court."
Upon the same proposition we cite Belcher v. State,35 Tex. Crim. 168, and Ratcliff v. State, 29 Texas Crim. App., 248. In several of the cases cited the authorities are collated and we make no extensive review of them at this time.
The State's motion for rehearing is overruled.
Overruled.